IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-11310
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JESSE JAMES HENDERSON,

                                           Defendant-Appellant.

                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 3:95-CR-284-3
                          - - - - - - - - - -
                             June 13, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jesse James Henderson, federal prisoner # 27821-077, appeals

the district court’s denial of his Fed. R. Crim. P. 41 motion for

return of property.     Henderson seeks the return of $18,936.55 in

U.S. currency that was seized from his home and administratively

forfeited.     He argues that the Government failed to provide

constitutionally-required adequate notice of the forfeiture of

the currency and that the district court erred by not ordering

its return because there was insufficient evidence that the funds

were connected to illegal activity.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-11310
                                 -2-

     Although Henderson has styled his claim as one involving

Fed. R. Crim. P. 41(e), the criminal proceeding against him had

already concluded when he brought this action.   We therefore

treat the Rule 41(e) motion as a civil action under 28 U.S.C.

§ 1331, seeking the return of property, and treat the district

court’s denial of that motion as the grant of summary judgment in

favor of the Government.    See Clymore v. United States, 217 F.3d
370, 373 (5th Cir. 2000).   This court reviews the grant of

summary judgment de novo.   Horton v. City of Houston, 179 F.3d
188, 191 (5th Cir.), cert. denied, 528 U.S. 1021 (1999).

     In his motion to dismiss the indictment, Henderson admitted

that notice of the seizure had been sent to him at his home

address.   He, in fact, attached a copy of the notice.   The

Government also submitted evidence showing that it had published

the notice of the seizure in the USA Today newspaper during three

successive weeks.   Henderson has not presented any evidence to

support his allegation that he did not receive adequate notice.

He therefore has failed to show that the district court erred in

denying his motion.   Accordingly, the judgment of the district is

     AFFIRMED.